DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 10 and 15.
Pending: 1-20. 

Response to Arguments
Applicant’s arguments, see page(s) 6-7, filed 01/06/2022, with respect to claim(s) 10-14 have been fully considered and are persuasive.  The rejection of claim(s) 10-14 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are BANDYOPADHYAY and BEER.
BANDYOPADHYAY discloses a memory cell that includes a steering element and a memory element. The memory element includes a first conductive material layer, a first dielectric material layer disposed above the first conductive material layer, a second conductive material layer disposed above the first dielectric material layer, a second dielectric material layer disposed above the second conductive material layer, and a third conductive material layer disposed above the second dielectric material layer. One or both of the first conductive material layer and the second conductive material layer comprise a stack of a metal material layer and a highly doped semiconductor material layer. Numerous other aspects are provided.
BEER discloses a method of operating an integrated circuit including a plurality of resistivity changing memory cells connected in parallel is provided. The method includes: choosing a resistivity changing memory cell having a first memory state out of the plurality of resistivity changing memory cells; measuring a first total resistance of the plurality of resistivity changing memory cells; setting the chosen resistivity changing memory cell to a second memory state, measuring a second total resistance of the plurality of resistivity changing memory cells; and determining the first memory state of the chosen resistivity changing memory cell in dependence on the first total resistance and the second total resistance.
 
Re: Independent Claims 1, 15 (and dependent claim(s) 2-9 and 16-20), these claims have been previously allowed. See office action dated 10/07/2021.

Re: Independent Claim 10 (and dependent claim(s) 11-14), there is no teaching or suggestion in the prior art of record to provide:
a one-time-programmable memory element; a top electrodeincluding Ag; a bottom electrode; a dielectric layer in contact with the top electrode; and a dense layer having an upper surface in contact with the dielectric layer[[,]] and a lower surface in contact with the bottom electrode, wherein the dense layer includes at least one of A1203 or MgO. 
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov